Citation Nr: 9904892	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  92-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety hysteria (diagnosed as dysthymic disorder), currently 
rated as 10 percent disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
September 20, 1990 to October 26, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 4, 1945 to 
March 17, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO rating action of March 1991 which denied 
a rating increase in excess of 10 percent for the veteran's 
anxiety hysteria and denied the veteran's claim for a 
temporary total rating under 38 C.F.R. § 4.29.  

In September 1994, the Board remanded both issues for a VA 
examination and additional records.  A transcript of the 
veteran's July 1996 RO hearing is on file.  

In May 1997, the Board again remanded the veteran's claims 
for additional development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology of his service-
connected anxiety disorder is more severe than is reflected 
in the current 10 percent evaluation.  He also asserts that 
he should be entitled to a temporary total rating for his 
period of hospitalization in September and October 1990.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that  the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected anxiety disorder.  The Board also finds 
that the evidence does not support the grant a temporary 
total rating under 38 C.F.R. § 4.29 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected anxiety hysteria, 
diagnosed as dysthymic disorder, is manifest by symptoms 
including increased depression, poor concentration, and 
problems with anxiety.  The disability due to these symptoms 
is mild. 

2.  The veteran's 1990 hospitalization was not related to his 
service-connected anxiety hysteria.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected anxiety hysteria have not been met under 
either the old or new applicable schedular criteria.  
38 U.S.C.A. §§  1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.132, Diagnostic Code 9400 (effective 
before Nov. 7, 1996); 38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9433, and 9440 (effective Nov. 7, 1996). 

2.  A temporary total convalescent rating based on 
hospitalization in September and October 1990, is not 
warranted.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 
1998) ; 38 C.F.R. § 4.29 (1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1950, the RO granted service connection with a 30 
percent rating for the veteran's anxiety hysteria.  By way of 
a June 1960 RO rating action, this disability rating was 
reduced to 10 percent.  Subsequent rating actions continued 
and confirmed the veteran's 10 percent rating.

On VA examination in July 1980, the veteran's thought 
processes were reported to be basically intact, though not 
well organized.  His thought content revealed basically an 
immature personality with little insight.  It was noted that 
the veteran had impaired object relationships and that he had 
reacted to various stressful events in his life in an 
immature and inadequate manner.  The examiner noted a mild to 
moderate degree of free-floating anxiety with no currently no 
somatic manifestations. The veteran's affect was reportedly 
appropriate with no significant depression or elation.  His 
sensorium and cognition were noted to be intact.  The 
diagnosis was immature personality with some hysterical 
features.  It was noted that the veteran never made a good 
social or vocational adjustment and that his psychiatric 
disability was considered as moderate.

VA records show that the veteran was hospitalized in May and 
June 1985 following a drug overdose.  The veteran reported 
depression due to marital problems and recent separation.  It 
was noted that the veteran became impotent after a physical 
assault in 1980, and that this led to depression and marital 
stress.  The diagnoses included major depressive disorder 
without melancholia.   
 
A VA discharge summary indicated that the veteran was 
hospitalized from September 20, 1990 to October 26, 1990.  
The admitting and discharge diagnoses were post-traumatic 
stress disorder (PTSD), male erectile disorder, arthritis, 
recurrent bradycardia, and post myocardial infarction.  Under 
history of the present illness, it was noted that the veteran 
was assaulted and robbed in June 1989 and that he retired in 
August 1989 secondary to increased fear and isolation because 
of the assault.  On mental status examination, the veteran's 
speech was coherent and goal directed.  He reportedly 
displayed some slight concreteness in thinking and his mood 
was noted to be extremely depressed.  The veteran's affect 
was subdued, careful, and appropriate to content.  He 
reportedly had slight paranoid ideation that his former 
assailant may see him and harm him again.  The veteran was 
noted to have very poor self-esteem and great difficulty in 
talking about his feelings or confiding in others.  The 
summary indicated that the veteran was improved upon 
discharge, and that some of his PTSD symptoms had 
ameliorated.  Continued therapy for PTSD was recommended.  He 
was discharged with medications and directed to attend follow 
up sessions.

VA outpatient treatment records indicate that the veteran was 
treated with medication and therapy from November 1990 to 
February 1991 for problems associated with PTSD.  Impressions 
included PTSD, R/O major depression, and R/O adjustment 
disorder with depressed mood. 

In October 1990, the veteran submitted a claim for an 
increased rating for his service-connected anxiety hysteria.  
He reported that his service-connected nervous condition had 
worsened and that he was currently hospitalized at the VA 
medical center in Palo Alto, California.

On VA examination in February 1992, a history noted anxiety 
hysteria and PTSD secondary to an assault and robbery.  On 
mental status examination, the veteran was noted to be 
oriented to time, place, and person.  He could perform 
mathematical calculations rapidly and accurately, and his 
interpretation of proverbs was noted to be adequate.  The 
veteran denied auditory hallucinations or delusional thoughts 
now or in the past.  The examiner noted that the veteran's 
intelligence was average, that he had a very limited 
education, and that his use of the English language was not 
very good.  He further reported that the veteran's judgment 
was intact and that his affect was normally responsive.  The 
VA physician noted that the veteran did not appear to be 
anxious and that he denied feeling depressed at this time.  
Under diagnosis, the VA examiner reported that the veteran 
suffered from some low-level form of anxiety.  He noted that 
the veteran was not depressed and that he saw no evidence of 
PTSD.  The physician stated that he believed that the 
veteran's anxiety hysteria was essentially at its previous 
level of severity.

On a November 1992 Form 646, the veteran's service 
representative argued that the veteran was hospitalized for 
more than 21 days for an anxiety related condition. The 
service representative also asserted that the veteran should 
receive a 20 percent disability rating for his service-
connected anxiety hysteria since he has regular outpatient 
treatment and takes Prozac.

On an April 1993 informal hearing presentation, the veteran's 
service representative asserted that the veteran's anxiety 
hysteria had matured into a major depression disorder.  He 
also took issue with the February 1992 VA examination, 
claiming that it was not thorough and that it did not address 
the veteran's overall psychiatric condition.    	

VA outpatient treatment records dated from December 1993 to 
February 1995 show treatment for unrelated problems.  

On VA examination in June 1995, a history noted that the 
veteran's had been  diagnosed with conversion reaction, major 
depressive disorder, PTSD, and anxiety hysteria.  The veteran 
reported that he was not currently receiving any treatment 
for a mental condition.  He noted that his average day 
consisted of taking care of his roses, his household, and his 
100 percent disabled wife of two years.  In the evening, he 
reportedly watched TV, played cards, or went for a ride.  It 
was noted that the veteran was active in his service 
organizations and helped in food preparation at the American 
Legion Lodge on Friday and Saturday.  It was also reported 
that the veteran helped out with bingo at other American 
Legion halls during the week.  The veteran reported some 
difficulty sleeping and moodiness.  The veteran stated that 
he was an easy-going person who held his temper well when 
angry.  Since his last examination the veteran had remarried.  
He reportedly had five children, 18 grandchildren, and two 
great-grandchildren with whom he is in close contact.  
Objective examination revealed that the veteran sat quietly 
with no psychomotor agitation of any sort.  A tic-like turn 
of the head was noted from time to time.  The veteran had a 
mildly depressed affect, and he also exhibited a full range 
of affect with smiling and laughter when it was appropriate 
and irritation and depression when that was appropriate.  It 
was noted that the veteran related to the examiner in a 
friendly and cooperative way and that there was no disorder 
in the progression of his thoughts.  On mental status 
examination, it was noted that the veteran made two errors in 
five subtractions of serial 7's and that he remembered two of 
three items after distracted delay and made one mistake in 
repeating a complex sentence.  The veteran's abstracting 
ability was reportedly good and he gave a good response to a 
judgment problem.  The examiner noted that the veteran may 
still have some anxiety symptoms.  He noted that the veteran 
complained of restlessness and that the veteran stated he 
would be more comfortable in the country where he would be 
safer.  The physician stated that the veteran has no anxiety 
problems that could possibly be construed to represent a 
clinical diagnosis at this time.  The impression included 
dysthymic disorder and it was noted that some histrionic 
personality traits may be present.  The examiner remarked 
that the diagnosis assigned took note of the maturation of a 
disorder that the veteran has had throughout his records but 
which is not considered necessarily any part of his service-
connected anxiety.  The veteran was assigned a past and 
current GAF score of 70.  

During his July 1996 RO hearing, the veteran asserted that he 
was a loner who did not get along well with people.  The 
veteran's wife testified that the veteran planned to move out 
to where he would not have to live so close to other people.  
The veteran stated that he had trouble opening up to people, 
and that he did not let physicians know exactly what is going 
on with him.  The veteran indicated that he was not being 
treated for psychiatric problems at the moment.  He also 
noted that his condition had become worse since his last 
examination.  The veteran testified that he sank into 
depression and that he had some suicidal thoughts.  He stated 
that he did not seek treatment because he did not want to 
open up to anybody.      

In May 1997, the Board remanded the veteran's case for 
additional development to include a new VA examination and 
opinion.

In a June 1997 statement, the veteran's wife reported that 
the veteran can be very pleasant one minute and then turn 
around and blow up the next.  She reported that they moved 
out to a big tract of land in the dessert just to be away 
from people.    
	
VA outpatient treatment records dated from July 1995 through 
August 1997 show no treatment for psychiatric or mental 
disorders.

On VA examination in November 1997, it was noted that that 
the examiner reviewed the veteran's claims file.  The 
veteran's chief complaint was that he frequently became 
irritated.  He also reported some difficulty sleeping (due to 
his physical condition) and feelings of depression.  The 
veteran expressed worry over financial problems and indicated 
that he felt like giving up.  He also noted that his 
depression was worse than his anxiety.  The veteran reported 
that he has not had any psychiatric treatment since 1990 or 
1991.  It was noted that the veteran was married for four 
years and that he had kids and grandkids with whom he was 
looking forward to spending Christmas.  The examiner noted 
that the veteran was active in the American Legion and that 
he had some social activities that he participated in with 
friends on weekends.  He was also a member of an R.V. club 
called the Good Sam Club.  On mental status examination, it 
was noted that the veteran's immediate and remote memory were 
good.  His recent memory was noted to be measured by the 
ability to recall three words after an approximate delay of 5 
minutes with one error.  The veteran was oriented in all 
spheres and his speech was normal.  His thought processes 
production was noted to be spontaneous and abundant and 
continuity of thought was goal directed and logical.  It was 
noted that the veteran's thought content contained no 
suicidal or homicidal ideation, no delusions, no ideas of 
reference, and no feelings of unreality.  The veteran's 
abstract ability as measured by both similarities and 
proverbs was noted to be concrete.  The examiner noted that 
concentration as measured by serial 7s was poor.  The veteran 
reported that his mood on the day of the examination was 
"lousy" and he listed a few minor complaints that had 
contributed to this lousy mood.  The examiner evaluated the 
veteran's mood as euthymic and his range of affect as broad.  
He also noted that the veteran was alert and responsive, with 
good judgment and fair insight.  The diagnoses included 
dysthymic disorder and the current GAF score was 70.   

Regarding questions specifically asked on remand, the 
examiner indicated that the veteran continues to display 
symptomatology relating to anxiety.  He stated that the June 
1995 diagnosis of dysthymic disorder can encompass both 
problems relating to depression and to anxiety and that this 
diagnosis remained current.  The VA examiner noted that the 
degree of social and industrial impairment is considered mild 
and is reflected in the GAF of 70.  The VA examiner also 
indicated that the veteran's 1990 hospitalization was not 
related to his service-connected anxiety hysteria.  He noted 
that the hospital summary did not document a chief complaint 
or a history of present illness relevant directly to anxiety 
hysteria, and that the outpatient follow-up treatment was 
likewise not for the treatment of anxiety hysteria.    


Analysis

1.  Entitlement to an increased rating for service-connected 
anxiety hysteria (diagnosed as dysthymic disorder), currently 
rated as 10 percent disabling.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  Post-service  medical records have been 
associated with the veteran's claims file and a VA 
psychiatric examination as recent as November 1997 has been 
performed.  The Board finds that the examination was adequate 
concerning the issue at hand and that there is no indication 
that there are other relevant records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The Secretary shall adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries.  The rating shall be based, as far 
as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The Court has stated that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

The veteran, who disagreed with the evaluation assigned to 
his anxiety hysteria in a November 1991 notice of 
disagreement, was evaluated in August 1992 and again in 
January 1996 under 38 C.F.R. § 4.132, including Diagnostic 
Code 9400.  However, 38 C.F.R. § 4.132 was redesigned, 
effective November 7, 1996, as 38 C.F.R. § 4.130, which 
includes new rating criteria for anxiety disorders, found at 
Diagnostic Codes 9400-9413.  In January 1997 and January 
1998, the veteran's claim for an increased rating was denied 
under the new criteria.  In August 1998, the veteran's 
psychiatric disability was evaluated by the RO using both the 
old and the new criteria, and the veteran's claim for an 
increased rating was again denied.  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  The Board notes that the veteran 
has been denied an increased rating under both the old and 
the new rating criteria.  Consequently, the Board will review 
the symptomatology of the veteran's service-connected anxiety 
hysteria under both the old and the new rating criteria and 
apply the version more favorable to the veteran.  

Under the criteria in existence when the veteran brought his 
claim, anxiety hysteria was rated on the extent to which the 
disorder impaired the veteran's abilities to establish and 
maintain favorable relationships and to obtain and maintain 
employment.  A 30 percent rating was appropriate when the 
symptoms produced definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating is in order when the 
symptomatology of the service-connected disorder is less 
severe than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (effective prior to November 7, 1996).  

Under the current criteria, the veteran's psychiatric 
symptoms are rated as follows under Diagnostic Code 9440, the 
General Rating Formula for Mental Disorders.  A 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  A 10 percent rating is in 
order when the veteran has occupational and social impairment 
due to mild or transient psychiatric symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or when the 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (effective since November 7, 
1996).

Applying the facts to the criteria set forth above, it is 
concluded that the veteran does not meet the criteria for a 
rating in excess of 10 percent, regardless of whether the new 
or old criteria are applied.  

Under the old criteria, a 10 percent rating was in order when 
the veteran's symptoms are productive of mild social and 
industrial impairment.  A 30 percent rating was not warranted 
unless the veteran's symptoms caused definite social and 
industrial impairment.  The Board notes that in a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite", as used in 38 C.F.R. 
§ 4.132, is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93.    

The evidence as related by the veteran's history and the 
findings by VA physicians are consistent in reporting that 
the veteran's psychiatric symptomatology presents no more 
than mild social and industrial impairment.  While the 
veteran is not currently working, he appears to have had 
productive employment through August 1989 when he retired at 
the age of 62.  In addition, he presently performs volunteer 
work with the American legion where he prepares food on 
weekends and helps with bingo during the week.  The Board 
finds that the records do not show that the current 
psychiatric symptomatology produces definite impairment of 
his ability to obtain and maintain employment.  The record 
shows that the veteran still lives with his wife, that he is 
active with service organizations a social club, and that he 
is close to his children, grandchildren, and great-
grandchildren.  The veteran's activities outside the home and 
his satisfactory family relationships demonstrate good social 
adjustment.  

The Board notes that the latest medical evidence of record 
indicates that the veteran is oriented in all spheres and 
that his speech is normal.  It also showed that his thought 
processes are  spontaneous, abundant, goal directed, and 
logical, and that his immediate and remote memory are good.  
The veteran was described as alert and responsive with good 
judgment and fair insight.  Furthermore, the record shows no 
panic attacks, no anxiety, no impairment of impulse control, 
no ideas of reference or feelings of unreality, and no 
suicidal or homicidal ideation.  While the examiner did find 
that the veteran's concentration was poor, and that the 
veteran had complaints of difficulty sleeping, depression, 
and worry over financial problems, the VA physician did not 
indicate that these symptoms had a definite effect on the 
veteran's ability to obtain and maintain employment.  In 
fact, the physician specified that the degree of social and 
industrial impairment was mild.  The Board notes that the 
veteran's GAF score of 70 represents an individual with some 
mild symptoms or  some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  As such, a 
rating in excess of 10 percent would not be possible under 
the old criteria.

Turning to the new criteria, the Board finds that the mild 
impairment due to the symptoms of the veteran's service-
connected psychiatric disorder does not result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Board finds it pertinent 
that although retired, the veteran has been industrious and 
socially active as is shown by his work in and around the 
home, his volunteer duties with the American Legion, his 
social activities with friends and an R.V. club, and his 
close relationship with his wife and children.  While the 
veteran may have a depressed mood, poor concentration, and 
some problems with anxiety, these symptoms were not shown to 
cause a decrease in work efficiency or an inability to 
perform occupational tasks.  Regarding other symptoms 
mentioned in the new criteria, the Board notes that the 
November 1997 VA examination report specifically noted that 
the veteran's speech was normal, and that his thought 
processes, his memory, and his abstract thinking were all 
unimpaired.  Additionally, panic attacks were not noted and 
the difficulty sleeping was attributed to the veteran's 
physical condition and not to psychiatric problems.  While 
the veteran's psychiatric symptomatology may be apparent in 
his complaints of frequent irritation with traffic and 
neighbors, his worry over financial problems, and the fact 
that he has moved out to the country, there is no evidence on 
file indicating that these symptoms have led to a decrease in 
work efficiency or inability to perform occupational tasks.  
The veteran's disability picture more closely resembles the 
criteria for a 10 percent evaluation which includes mild 
symptoms during periods of significant stress.  As such, a 
rating in excess of 10 percent is therefore not warranted 
under the current criteria.

The weight of the evidence establishes that the veteran's 
service-connected anxiety disorder, now diagnosed as 
dysthymic disorder, is no more than 10 percent disabling.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
September 20, 1990 to October 26, 1990.

The veteran asserts that he was hospitalized for his service-
connected disorder in September and October 1990, thereby 
entitling him to a temporary total rating for this period of 
the hospitalization under 38 C.F.R. § 4.29.

Under applicable criteria, a total rating, 100 percent, will 
be assigned without regard to the provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29.

In May 1997, the Board remanded the veteran's claim for 
benefits under 38 C.F.R. § 4.29.  The Board requested that a 
VA physician review the records of the veteran's 1990 
hospitalization and provide an assessment as to whether or 
not the veteran's service-connected anxiety hysteria was 
treated for a period in excess of 21 days during 
hospitalization.

On review of the October 1990 hospital discharge summary and 
subsequent follow-up outpatient treatment records, the Board 
finds that the veteran was hospitalized for treatment for 
physical problems and for PTSD due to an assault and robbery.  
Neither the discharge summary nor the subsequent records of 
outpatient follow-up treatment provide any indication that 
the veteran was treated for symptoms of his service-connected 
anxiety hysteria during his period of hospitalization in 
1990.  The Board notes that this finding is supported by the 
November 1997 assessment provided by a VA examiner pursuant 
to the directions in the May 1997 remand.  In commentary at 
the end of the November 1997 VA examination report, the 
examiner indicated that the veteran's 1990 hospitalization 
was not related to his service-connected anxiety hysteria.  
He further stated that the hospital summary did not document 
a chief complaint or a history of present illness relevant 
directly to anxiety hysteria.  He also noted that the 
outpatient follow-up visits were likewise not for treatment 
of anxiety hysteria.    

With no evidence showing that the veteran had more than 21 
days of treatment for his service-connected disorder during 
the period of hospitalization in 1990, a temporary total 
rating under 38 C.F.R. § 4.29 is not in order.    


ORDER

A rating in excess of 10 percent for the veteran's service-
connected anxiety hysteria, diagnosed as dysthymic disorder, 
is denied.

A temporary total rating under 38 C.F.R. § 4.29 is denied.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 15 -


